— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Suffolk County, imposed February 5, 1974, upon a conviction of attempted conspiracy in the first degree, on his plea of guilty, the sentence being a jail term of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-*601year period of probation and case remanded to the County Court to fix the conditions of probation and for proceedings to direct appellant to surrender himself to said court in order that execution of the judgment be commenced or resumed (CPL 460.50, subd 5). In our opinion, defendant should have been sentenced to a period of probation. Rabin, Acting P. J., Hopkins, Brennan, Munder and Shapiro, JJ., concur.